Citation Nr: 1426649	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1970 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran testified before the Board in November 2012 via videoconference.  A transcript of the hearing is of record.

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the Veteran has submitted statements in support of service connection for PTSD, the claim cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder.

In July 2009, the Veteran submitted a VA Form 21-0781a in which she made the statement "I have been diagnosed with high blood pressure ever since I left service and I know this is also caused from the trauma I suffered."  Taking note of this and in light of the fact the Veteran has reported that she has been diagnosed with hypertension the Board is of the opinion that the Veteran's statement constitutes an informal claim for service connection.  See March 2011 VA Examination.  The issue of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. There is credible supporting evidence to corroborate the Veteran's claimed in-service stressor related to in-service personal assault.

2. The Veteran's currently diagnosed PTSD is a result of the in-service stressor, namely harassment by other service members.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes following the claimed assault (including a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  VA regulations allow a medical opinion to be used in corroborating a personal assault stressor.  38 C.F.R. § 3.304(f)(5).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as her disability was incurred due to in-service personal assault.  The Veteran has indicated that in April 1970 she was assigned to a Clerical Training Company at Fort McClelland, Alabama.  At this time, because of barracks overcrowding, she was assigned to a holding barracks with woman who were being discharged for unsuitability.  For the three weeks that the Veteran was in the holding barracks the other woman harassed her threatening both physical and sexual abuse.  

The record contains a difference of opinion as to whether the Veteran's symptomatology supports a diagnosis of PTSD.  For example, in VA treatment records from March 2012 to October 2012, a VA clinical psychologist continually renders an Axis I diagnosis of PTSD.  By contrast, a March 2011 VA examiner determined that the Veteran does not meet the criteria for an Axis I diagnosis of PTSD.  March 2011 VA Examination with Addendum.  The Board finds the evidence is at least in equipoise regarding a current diagnosis of PTSD; therefore, the Board has determined that a current diagnosis of PTSD is present in the instant case.

Furthermore, an April 2012 VA mental health note completed by a VA physician links the Veteran's PTSD to the claimed in-service stressor, i.e. harassment.  As such, the only remaining issue to address is whether there is credible supporting evidence that the in-service stressor occurred.

The Veteran claims that the harassment caused her anxiety which resulted in sleeplessness.  The Board notes that the Veteran's service treatment records indicate she was seen by medical personnel in May 1970 because she was falling asleep during the day.  The Veteran's service personnel records show that the Veteran expressed a desire to be discharged from service in April 1970.  Further, in May 1970, shortly after the time of the claimed harassment, the Veteran departed her unit without authority (i.e. went AWOL) and did not return until June 1970.  Undated Separation Recommendation Statement.

Post-service evidence includes statements from Veteran's mother, sister, and spouse.  Foremost of these statements is the mother's because the Veteran claims that she called her mother during the period when the harassment was occurring to informer her of what was going on.  July 2009 VA Form 21-0781a.  The mother reported that the Veteran called her in April 1970, distraught and crying, and informed her that she was being harassed by several women in the barracks.  The mother said the next day she called the Veteran's commanding officer and informed her of the harassment.  July 2009 Mother's Statement.  The Veteran indicated that her mother's phone call resulted in the Veteran meeting with her commanding officer the next day.  Though the reason for the meeting is not indicated the fact the meeting occurred is confirmed by the separation recommendation statement contained in the Veteran's service personnel records.  

In a July 2009 statement, the Veteran's sister states that after the Veteran was discharged from service she inquired as to why the Veteran left the service so quickly.  The sister indicates that in response to this question the Veteran told her of the harassment she was suffering at the hands of other female service members.  

The Veteran's husband in his July 2009 statement notes that he married the Veteran after she was discharged from service and that they did not talk about the circumstances of her discharge for many years.  The Veteran eventually opened up about her discharge one time when the husband inquired about what was causing the Veteran's nightmares and sleeplessness.  She attributed her nightmares, sleeplessness, anxiety, and fear of associating with woman to the harassment she suffered during active service.

The Board finds there is credible supporting evidence that the Veteran's claimed in-service stressor occurred.  Multiple family members corroborated the Veteran's assertions, including someone who appears to have been contacted at the time of the claimed harassment.  Additionally, the Veteran's service personnel records indicate the Veteran requested discharge contemporaneously with the claimed harassment and went AWOL shortly after the claimed harassment.  

Based on a review of the evidence, the Board finds service connection for PTSD is warranted.  The Veteran has competently reported an in-service stressor of harassment, and it is sufficiently supported by the statements of family members and evidence in her service personnel records.  Additionally, the Veteran's current diagnosis of PTSD has been linked to her in-service stressor by a VA physician.  


Therefore, resolving all doubt for the Veteran, the evidence is in favor of the claim, service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


